July 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   ANDREW DEMOND HAYNES, Appellant

NO. 14-14-00353-CR                      V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, The State of
Texas, signed April 25, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment requiring reversal, but there
was error in the judgment as entered, which is capable of reformation by this
Court. Therefore, the judgment is REFORMED to reflect that appellant was
convicted of the offense of possession of cocaine weighing more than four grams
and less than 200 grams. We order the judgment of the court below AFFIRMED
as REFORMED.

      We further order this decision certified below for observance.